USDC IN/ND case 2:16-cv-00429-JVB-JEM document 90 filed 04/30/21 page 1 of 3


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                      HAMMOND DIVISION

MICHAEL LAUER AND WILLINAM NIX,                           )
o/b/o INDIANA STATE COUNCIL OF                            )
CARPENTERS PENSION FUND, et al.,                          )
            Plaintiffs,                                   )
                                                          )
          v.                                              )   CAUSE NO.: 2:16-CV-429-JVB-JEM
                                                          )
FORTUNE COMPANIES INC., et al.,                           )
          Defendants.                                     )

                                          OPINION AND ORDER

          This matter is before the Court on Defendants’ Motion to Extend Time to Appeal Judgment

[DE 87] filed on April 22, 2021. Plaintiffs filed a response on April 28, 2021. Defendants request

that the Court, pursuant to Federal Rule of Civil Procedure 58(e), order that Plaintiffs’ pending

motion for attorney’s fees have the same effect under Federal Rule of Appellate Procedure 4(a)(4)

as a timely motion under Federal Rule of Civil Procedure 59. Is essence, Defendants ask the Court

to order that the time to file an appeal of the merits of this action begins to run when the Court

rules on the motion for attorneys fees and not before.

          Rule 58(e) relief is available if a “timely motion for attorney’s fees is made under Rule

54(d)(2)” and no “notice of appeal has been filed and become effective.” Fed. R. Civ. P. 58(e). No

notice of appeal has been filed. Whether a timely motion for attorney’s fees has been made requires

closer examination.

          Rule 54 provides that a motion for attorney’s fees must “be filed no later than 14 days after

the entry of judgment.” Fed. R. Civ. P. 54(d)(2)(B)(i). Here, the motion was filed on November

12, 2020. Judgment was not entered until April 9, 2021. 1 However, the Court had ordered the entry



1
    An Amended Judgment was entered on April 19, 2021, to correct a typographical error.
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 90 filed 04/30/21 page 2 of 3


of judgment in its October 29, 2020 Opinion and Order. As far as timeliness goes, Rule 54 does

not specify a point “no sooner” than which a motion for attorney’s fees may be filed; it only

specifies a point “no later” than which the motion may be filed.

        Though Rule 54 requires a motion for attorney’s fees to “specify the judgment . . . entitling

the movant to the award,” this is a requirement regarding the contents of the motion and not the

timeliness of it. See Fed. R. Civ. P. 54(d)(2)(B) (labelled “Timing and Contents of the Motion”).

The procedural posture here, where the motion was filed after the Court directed the entry of

judgment but before that judgment was actually entered, is significantly different than other cases

in this judicial circuit where district courts have noted the lack of an entry of judgment in finding

a motion for attorney’s fees “premature.” See Owens v. Howe, 365 F. Supp. 2d 942, 949 (N.D. Ind.

2005) (holding a request for attorney fees made with a motion for summary judgment “was

premature given that Rule 54(d)(2)(B) first requires the entry of a judgment”); Bytska v. Swiss Int’l

Air Line, Ltd, No. 15-CV-483, 2016 WL 6948375, at *4 (N.D. Ill. Nov. 28, 2016) (citing Owens

and finding that request for attorney fees made while settlement proceedings continued was

premature under Rule 54(d)(2)); see also Tompkins v. Central Laborers’ Pension Fund, No. 4:09-

CV-4004 2012 WL 264407, at *4 (C.D. Ill. Jan. 30, 2012) (“It would be premature to make a

determination on Defendant’s request for attorneys’ fees and costs at this time [where a

counterclaim remains pending].”). Thus, the Court concludes that, though the motion may not have

all of the contents required by Rule 54, 2 the motion for attorney’s fees is a timely Rule 54 motion.

Rule 58 relief, therefore, is available.

        Defendants request an extension of the time to appeal the judgment because “they are

unable to fully and properly weigh the costs of such an appeal against the potential benefits thereof


22
   Defendants have not made any argument regarding deficiency of the Rule 54 motion’s contents either in their
response to that motion or in the instant motion for extension of time and have waived the issue.

                                                      2
USDC IN/ND case 2:16-cv-00429-JVB-JEM document 90 filed 04/30/21 page 3 of 3


until they learn the amount, if any, of attorneys’ fees that may be assessed against them.” (Mot ¶ 6,

ECF No. 87). Plaintiffs oppose the extension on the basis of the length of time that this case has

been pending and the length of time since the Court ruled on Plaintiffs’ Motion for Partial

Summary Judgment. Plaintiffs do not directly respond to Defendants’ asserted reason of needing

the Court’s ruling on the attorney fee request to properly weigh the costs of an appeal. The Court

finds that Defendants have shown good cause for the requested extension.

       Therefore, the Court hereby GRANTS Defendants’ Motion to Extend Time to Appeal

Judgment [DE 87]. Pursuant to Federal Rule of Civil Procedure 58(e), the Court ORDERS that

Plaintiffs Trust Funds’ Fed. R. Civ. P. 54(d)(2) Motion for Attorneys’ Fees and Costs [DE 72] has

the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under

Federal Rule of Civil Procedure 59.

       SO ORDERED on April 30, 2021.

                                                  s/ Joseph S. Van Bokkelen
                                                  JOSEPH S. VAN BOKKELEN, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                 3
